UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2008 Commission file number 1-31763 KRONOS WORLDWIDE, INC. (Exact name of Registrant as specified in its charter) DELAWARE 76-0294959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on April 30, 2008: KRONOS WORLDWIDE, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2007; March 31, 2008 (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) - Three months ended March 31, 2007 and 2008 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (Unaudited) – Three months ended March 31, 2008 6 Condensed Consolidated Statements of Cash Flows (Unaudited) - Three months ended March 31, 2007 and 2008 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 21 Item 4. Controls and Procedures 21 Part II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 6. Exhibits 23 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, March 31, 2007 2008 (Unaudited) Current assets: Cash and cash equivalents $ 72.2 $ 26.2 Restricted cash 1.8 1.2 Accounts and other receivables 227.3 273.0 Inventories 312.8 332.1 Prepaid expenses 6.0 6.5 Deferred income taxes 1.6 1.6 Total current assets 621.7 640.6 Other assets: Investment in TiO2 manufacturing joint venture 118.5 117.1 Deferred income taxes 168.8 180.7 Other 19.5 20.1 Total other assets 306.8 317.9 Property and equipment: Land 39.7 42.5 Buildings 232.6 245.0 Equipment 1,009.8 1,080.8 Mining properties 89.7 95.6 Construction in progress 45.6 40.3 1,417.4 1,504.2 Less accumulated depreciation and amortization 890.9 949.6 Net property and equipment 526.5 554.6 Total assets $ 1,455.0 $ 1,513.1 KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2007 March 31, 2008 (Unaudited) Current liabilities: Current maturities of long-term debt $ 16.2 $ 26.7 Accounts payable and accrued liabilities 195.4 197.7 Income taxes 9.6 6.2 Deferred income taxes 3.3 3.5 Total current liabilities 224.5 234.1 Noncurrent liabilities: Long-term debt 590.0 633.3 Deferred income taxes 48.2 49.2 Accrued pension cost 138.3 143.9 Accrued postretirement benefit cost 11.6 11.4 Other 31.4 33.1 Total noncurrent liabilities 819.5 870.9 Stockholders' equity: Common stock .5 .5 Additional paid-in capital 1,061.7 1,061.7 Retained deficit (527.9 ) (540.5 ) Accumulated other comprehensive loss (123.3 ) (113.6 ) Total stockholders' equity 411.0 408.1 Total liabilities and stockholders’ equity $ 1,455.0 $ 1,513.1 Commitments and contingencies (Notes 7 and 10) See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) Three months ended March 31, 2007 2008 (Unaudited) Net sales $ 314.0 $ 332.5 Cost of sales 243.6 275.4 Gross margin 70.4 57.1 Selling, general and administrative expense 39.4 43.3 Other operating expense, net 1.7 4.1 Income from operations 29.3 9.7 Other income (expense): Interest income .6 .4 Interest expense (9.5 ) (10.6 ) Income (loss) before income taxes 20.4 (.5 ) Provision for income taxes (benefit) 7.5 (.1 ) Net income (loss) $ 12.9 $ (.4 ) Net income (loss) per basic and diluted share $ .26 $ (.01 ) Cash dividend per share $ .25 $ .25 Basic and diluted weighted-average shares used in the calculation of net income (loss) per share 49.0 49.0 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Three months ended March 31, 2008 (In millions) Additional Accumulated other Total Common stock paid-in capital Retained deficit comprehensive loss stockholders' equity Comprehensive income (Unaudited) Balance at December 31, 2007 $ .5 $ 1,061.7 $ (527.9 ) $ (123.3 ) $ 411.0 Net loss - - (.4 ) - (.4 ) $ (.4 ) Other comprehensive income, net - - - 9.7 9.7 9.7 Dividends - - (12.2 ) - (12.2 ) - Balance at March 31, 2008 $ .5 $ 1,061.7 $ (540.5 ) $ (113.6 ) $ 408.1 Comprehensive income $ 9.3 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Three months ended March 31, 2007 2008 (Unaudited) Cash flows from operating activities: Net income (loss) $ 12.9 $ (.4 ) Depreciation and amortization 11.8 13.0 Deferred income taxes (.2 ) .1 Benefit plan expense greater (less) than cash funding: Defined benefit pension plans (2.0 ) (2.1 ) Other postretirement benefits - .1 Distributions from TiO2 manufacturing joint venture 1.0 1.4 Other, net 2.0 .8 Change in assets and liabilities: Accounts and other receivables (37.2 ) (37.7 ) Inventories (16.0 ) (3.8 ) Prepaid expenses (1.2 ) (.2 ) Accounts payable and accrued liabilities 7.1 .8 Income taxes 4.6 (4.0 ) Accounts with affiliates (.2 ) 2.4 Other, net 1.1 .5 Net cash used in operating activities (16.3 ) (29.1 ) Cash flows from investing activities: Capital expenditures (5.5 ) (16.8 ) Change in restricted cash equivalents .6 .7 Net cash used in investing activities (4.9 ) (16.1 ) Cash flows from financing activities: Indebtedness: Borrowings 92.2 103.8 Principal payments (67.8 ) (93.5 ) Dividends paid (12.2 ) (12.2 ) Net cash provided by (used in) financing activities 12.2 (1.9 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (9.0 ) (47.1 ) Currency translation .3 1.1 Cash and cash equivalents at beginning of period 63.3 72.2 Cash and cash equivalents at end of period $ 54.6 $ 26.2 Supplemental disclosures: Cash paid for: Interest $ .6 $ 1.0 Income taxes 4.8 1.0 Accrual for capital expenditures - 3.7 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (Unaudited) Note 1 -Organization and basis of presentation: Organization –We are a majority-owned subsidiary of Valhi, Inc. (NYSE: VHI).At March 31, 2008, Valhi held approximately 59% of our outstanding common stock and NL Industries, Inc. (NYSE: NL) held an additional 36% of our common stock.Valhi owns approximately 83% of NL's outstanding common stock.
